DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Preliminary Amendment
This Office Action is responsive to a second request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed 8 December 2021 (in response to the decision mailed 30 November 2021, dismissing the original request to make the above-identified application special). The request and petition on 12/08/2021, under 37 C.F.R. § 1.102(a) are GRANTED. Applicant respectfully submits no new matter has been introduced into the abstract and the claims, or otherwise into the application, by the amendments made herein. An Office Action on the merits and a Notice of Allowability follows here below. 
Response to Examiner’s Interview
The Examiner contacted the applicant’s representative to discuss an Examiner’s Amendment to expedite the instant claims to allowance. Consequently, the applicant’s representative and the Examiner agreed to the Amendment detailed here below adding the claim language of claim 2 to claim 1. Additionally, the Examiner and the applicant’s representative discussed the Claim Interpretation(s) under 35 U.S.C. 112(f) and the applicant agrees that the “modules” as detailed in independent claim 1 (and its subsequent dependent claims) are drawn to “hardware specific” elements. The Examiner wishes to thank the applicant’s representative for working with the Office to expedite these claims to allowance. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ShenBin Wu (Reg # 77,497) on 12/16-17/2021.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: IN THE CLAIMS
Please replace claim 1 as follows and cancel claim 2:
1. (Currently Amended) A person search method based on person re-identification driven localization refinement, characterized in comprising:
wherein the person re-identification; 
Please amend claim 3 as follows:
“3. (Currently Amended) The person search method based on person re-identification driven localization refinement according to claim 1,”
Allowable Subject Matter
Claims 1, 3-9 are allowed.
Prior art reference Chen (US 20210105578 A1) discloses “electronic device comprising: one or more memories, wherein the one or more memories include instructions; a WiFi transceiver; and one or more processors, wherein the one or more processors are configured to execute the instructions to: receive, via the WiFi transceiver, a first fingerprint associated with a first person and a first environment, wherein the first person is not a registered user of the electronic device, obtain, using shared feature extraction layers operating on the first fingerprint, a first set of feature data, wherein a neural network based AI model includes the shared feature extraction layer, determine, using reconstruction layers and based on the first set of feature data from the shared feature extraction layer, a reconstruction loss associated with the first person and the first fingerprint, 
Similarly, Gaidon et al (US 20150248586 A1) discloses “generating a specific object detector comprising: with a generic detection model trained to identify objects in an object category, identifying a plurality of seed objects, each seed object being identified in a frame of a video sequence; instantiating a tracker for each of the seed objects for tracking the seed object in subsequent frames of the video sequence, each tracker comprising a motion model and an appearance model, the motion model configured for identifying a region of a subsequent frame where the seed object is expected to be located, the appearance model configured for assigning a label that is selected from positive and negative for the seed object to each of a set of sub-images of the subsequent frame, hard negatives being identified as the sub-images in the set of sub images which are assigned a positive label by the appearance model and which are outside the identified region; and learning a specific detector for the category of objects comprising, jointly learning the appearance models by sampling the sub-images and iteratively updating the appearance models to optimize a loss function which includes a regularization term, which is a function of a distance between the current appearance models, and a loss term which aggregates, over the appearance models, the loss incurred by classifying a set of sub-
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… wherein the person re-identification; 
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665